Grice, Justice.
Jurisdiction of a ease which ordinarily is in the Court of Appeals is not conferred on the Supreme Court by a statement in the bill of exceptions, following an assignment of error, “that said ruling is contrary to law, contrary to the constitution of the State of Georgia, and violative of article 1, section 1, paragraph 3 thereof, and violation [violative?] of article 5 of the constitution of the United States, which declares that no person shall be deprived of property without due process of law, and error is assigned on said ruling for said reason.” This is not a case where the constitutionality of any law is drawn in question.

Transferred to the Court of Appeals.


All the Justices concur.

John B. Morris, for plaintiff in error. A. S. Skelton, contra.